Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

by and among

MARKWEST ENERGY PARTNERS, L.P.

AND

THE PURCHASERS PARTY HERETO


--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of April 9, 2007, by and among MARKWEST ENERGY PARTNERS, L.P. (“MarkWest”)
and each of the purchasers set forth on Schedule A hereto (each a “Purchaser”
and collectively, the “Purchasers”).  Capitalized terms used herein without
definition shall have the meanings given to them in the Purchase Agreement.

This Agreement is made in connection with the Closing of the issuance and sale
of the Purchased Units pursuant to the Unit Purchase Agreement, dated as of
April 9, 2007, by and among MarkWest, MarkWest Energy GP, L.L.C. and the
Purchasers (the “Purchase Agreement”).  MarkWest has agreed to provide the
registration and other rights set forth in this Agreement for the benefit of the
Purchasers pursuant to Section 2.04(a)(iv) of the Purchase Agreement. In
consideration of the mutual covenants and agreements set forth herein and in the
Purchase Agreement and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01           Definitions.  The terms set forth below are used herein
as so defined:

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph
hereof.

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.

 “Commission” means the United States Securities and Exchange Commission.

“Common Units” means the common units of MarkWest.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

1


--------------------------------------------------------------------------------


“Liquidated Damages Amount” means an amount equal to 0.25% of the product of
$32.98 times the number of Registrable Securities held by such Holder per 30-day
period for the first sixty (60) days, with such payment amount increasing by an
additional 0.25% of the product of $32.98 times the number of Registrable
Securities held by such Holder per 30-day period for each subsequent sixty (60)
days, up to a maximum of 1.00% of the product of $32.98 times the number of
Registrable Securities held by such Holder per 30-day period.  The Liquidated
Damages Amount for any period of less than 30 days shall be prorated by
multiplying the Liquidated Damages Amount to be paid in a full 30-day period by
a fraction, the numerator of which is the number of days for which such
liquidated damages are owed, and the denominator of which is 30.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of  such Underwritten Offering.

“MarkWest” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“MarkWest Hydrocarbon” means MarkWest Hydrocarbon, Inc., a Delaware corporation.

“Opt Out Notice”  has the meaning specified therefor in Section 2.02(a).

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

“Piggyback Registration” has the meaning specified therefor in Section 2.02(a)
of this Agreement.

“Prior Holders” means each investor party to the Registration Rights Agreement
dated November 9, 2005, by and among MarkWest and each party listed on Schedule
A thereto and each investor party to the Registration Rights Agreement dated
December 23, 2005 by and among MarkWest and each party listed on Schedule A
thereto.

“Purchase Agreement” has the meaning specified therefor in the introductory
paragraph of this Agreement.

“Purchased Units”  shall have the meaning set forth in the Purchase Agreement.

“Purchaser” and “Purchasers” each has the meaning specified therefor in the
introductory paragraph of this Agreement.

“Registrable Securities” means the Common Units comprising the Purchased Units
until such time as such securities cease to be Registrable Securities pursuant
to Section 1.02 hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

2


--------------------------------------------------------------------------------


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Person” has the meaning specified in Section 2.08(a)
of this Agreement.

“Shelf Registration” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Shelf Registration Statement” has the meaning specified therefor in Section
2.01(a) of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02           Registrable Securities.  Any Registrable Security will
cease to be a Registrable Security when (a) a registration statement covering
such Registrable Security becomes or is declared effective by the Commission and
such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in force) under the Securities Act; (c) such Registrable Security is held by
MarkWest or one of its subsidiaries; or (d) such Registrable Security has been
sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities pursuant to
Section 2.10 hereof.

Section 1.03           Rights and Obligations.  Except for the rights and
obligations under Section 2.08 herein, all rights and obligations of each
Purchaser under this Agreement, and all rights and obligations of MarkWest under
this Agreement with respect to such Purchaser, shall terminate when such
Purchaser is no longer a Holder.

ARTICLE II
REGISTRATION RIGHTS

Section 2.01           Shelf Registration.

(a)           Shelf Registration.  As soon as practicable following the Closing
of the purchase of the Purchased Units pursuant to the terms of the Purchase
Agreement, but in any event within 30 days of the Closing, MarkWest shall
prepare and file a registration statement under the Securities Act to permit the
public resale of the Registrable Securities from time to time as permitted by
Rule 415 under the Securities Act (the “Shelf Registration Statement”). 
MarkWest

3


--------------------------------------------------------------------------------


shall use its commercially reasonable efforts to cause the Shelf Registration
Statement to become effective no later than 120 days after the Closing Date (the
“Shelf Registration”).  A Shelf Registration Statement filed pursuant to this
Section 2.01(a) shall be on such appropriate registration form of the Commission
as shall be selected by MarkWest; provided, however, that if a prospectus
supplement will be used in connection with the marketing of an Underwritten
Offering from the Shelf Registration Statement and the Managing Underwriter at
any time shall notify MarkWest in writing that, in the sole judgment of such
Managing Underwriter, inclusion of detailed information to be used in such
prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, MarkWest shall use its
commercially reasonable efforts to include such information in the prospectus. 
MarkWest will cause the Shelf Registration Statement filed pursuant to this
Section 2.01(a) to be continuously effective, supplemented and amended to the
extent necessary to assure that it is available for resale of all Registrable
Securities by the Holders and that it conforms in all material respects with the
requirements of the Securities Act during the entire period beginning on the
date the Shelf Registration Statement first is declared effective under the
Securities Act and ending on the earlier to occur of (i) the date all
Registrable Securities covered by the Shelf Registration Statement have been
distributed in the manner set forth and as contemplated in the Shelf
Registration Statement and (ii) the date on which the Registrable Securities
cease to be Registrable Securities hereunder in accordance with Section 1.02
(the “Effectiveness Period”).  The Shelf Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.  As soon as practicable following the date
that the Shelf Registration Statement becomes effective, but in any event,
within five Business Days of such date, MarkWest shall provide the Purchasers
with written notice of the effectiveness of the Shelf Registration Statement.

(b)           Delay Rights.  Notwithstanding anything to the contrary contained
herein, MarkWest may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Shelf Registration Statement, suspend
such Selling Holder’s use of any prospectus which is a part of the Shelf
Registration Statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Shelf Registration
Statement), for a period not to exceed an aggregate of 60 days in any 180-day
period and not to exceed an aggregate of 90 days in any 365-day period, if (i)
MarkWest is pursuing a material acquisition, merger, reorganization, disposition
or other similar transaction and MarkWest determines in good faith that
MarkWest’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Shelf Registration Statement or (ii) MarkWest has experienced some other
material non-public event the disclosure of which at such time, in the good
faith judgment of MarkWest, would materially adversely affect MarkWest.  Upon
disclosure of such information or the termination of the condition described
above, MarkWest shall provide prompt written notice to the Selling Holders whose
Registrable Securities are included in the Shelf Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.

4


--------------------------------------------------------------------------------


(c)           Delay in Effectiveness of Shelf Registration Statement; Certain
Suspensions.

(i)            If the Shelf Registration Statement does not become or is not
declared effective within 120 days after Closing, then, until such time as the
Shelf Registration Statement is declared effective or there are no longer any
Registrable Securities outstanding, MarkWest shall pay each Holder with respect
to any such failure, following the 120th day after the Closing, an amount equal
to the Liquidated Damages Amount, as liquidated damages and not as a penalty. 

(ii)           If (A) the Holders shall be prohibited from selling their
Registrable Securities under the Shelf Registration Statement as a result of a
suspension pursuant to Section 2.01(b) in excess of the periods permitted
therein, MarkWest shall pay the Holders an amount equal to the Liquidated
Damages Amount, commencing 10 days from the date on which the suspension period
exceeded the permitted period; or (B) the Shelf Registration Statement is filed
and declared effective but, during the Effectiveness Period, shall thereafter
cease to be effective or fail to be usable for its intended purpose, then until
the suspension is lifted or a post-effective amendment, supplement or report is
declared effective with the Commission, but not including any day on which a
suspension is lifted or such amendment, supplement or report is declared
effective, MarkWest shall pay the Holders an amount equal to the Liquidated
Damages Amount, commencing 10 days from the date on which the Shelf Registration
Statement ceased to be effective or failed to be useable for its intended
purposes, as liquidated damages and not as a penalty.  For purposes of this
Section 2.01(c), a suspension shall be deemed lifted on the date that notice
that the suspension has been lifted is delivered to the Holders pursuant to
Section 3.01 of this Agreement.

(iii)          The Liquidated Damages Amount shall be paid to each Holder in
cash within ten Business Days of the end of each such 30-day period.  Any
payments made pursuant to this Section 2.01(c) shall constitute the Holders’
exclusive remedy for such events.  The Liquidated Damages Amount imposed
hereunder shall be made to the Holders in immediately available funds.

(iv)          The Holders’ rights under this Section 2.01(c) shall terminate
when such Registrable Securities become eligible for resale under Rule 144(k)
(or any similar provision then in force) under the Securities Act.

Section 2.02           Piggyback Registration.

(a)           Participation.  If MarkWest, MarkWest Hydrocarbon or any
subsidiary of MarkWest Hydrocarbon at any time proposes to (i) file a prospectus
supplement to an effective shelf registration statement with respect to an
Underwritten Offering of Common Units, (ii) register any Common Units for its
own account for sale to the public in an Underwritten Offering other than, in
the case of this clause (ii), (a) a registration relating solely to employee
benefit plans, (b) a registration relating solely to a Rule 145 transaction, or
(c) a registration on any registration form which does not permit secondary
sales, or (iii) register any Common Units on behalf of any other person for the
sale of Common Units in an Underwritten Offering, then, as soon as practicable
following the engagement of counsel by MarkWest to prepare the documents

5


--------------------------------------------------------------------------------


to be used in connection with an Underwritten Offering, MarkWest shall give
written notice of such proposed Underwritten Offering to the Holders and such
notice shall offer the Holders the opportunity to include in such Underwritten
Offering such number of Registrable Securities as each such Holder may request
in writing (a “Piggyback Registration”); provided, however, that MarkWest shall
not be required to offer such opportunity to Holders to the extent MarkWest has
been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have a materially
adverse effect on the price, timing or distribution of the Common Units.  The
notice required to be provided in this Section 2.02(a) to Holders shall be
provided on a Business Day pursuant to Section 3.01 hereof and receipt of such
notice shall be confirmed by the Holder.  Subject to Section 2.02(b), MarkWest
shall include in such Underwritten Offering all such Registrable Securities
(“Included Registrable Securities”) with respect to which MarkWest has received
requests within one Business Day after MarkWest’s notice has been delivered in
accordance with Section 3.01.  If no request for inclusion from a Holder is
received within the specified time, such Holder shall have no further right to
participate in such Piggyback Registration.  If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, MarkWest shall determine for any
reason not to undertake or to delay such Underwritten Offering, MarkWest may, at
its election, give written notice of such determination to the Selling Holders
and, (i) in the case of a determination not to undertake such Underwritten
Offering, shall be relieved of its obligation to sell any Included Registrable
Securities in connection with such terminated Underwritten Offering, and (ii) in
the case of a determination to delay such Underwritten Offering, shall be
permitted to delay offering any Included Registrable Securities for the same
period as the delay in the Underwritten Offering. Any Selling Holder shall have
the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such Underwritten Offering by giving
written notice to MarkWest of such withdrawal up to and including the time of
pricing of such Underwritten Offering.  No Holders shall be entitled to
participate in any such Underwritten Offering under this Section 2.02(a) unless
such Holder (together with any Affiliate that owns Registrable Securities and is
a Selling Holder) holds at least $5 million of Registrable Securities in such
offering (determined by multiplying the number of Registrable Securities owned
by the average of the closing price for Common Units for the ten (10) trading
days preceding the date of such notice).  Notwithstanding the foregoing, any
Holder may deliver written notice (an “Opt Out Notice”) to the Company
requesting that such Holder not receive notice from the Company of any proposed
Underwritten Offering; provided that any such Holder may later revoke any such
notice.

(b)           Priority of Piggyback Registration.  If the Managing Underwriter
or Underwriters of any proposed Underwritten Offering of Common Units included
in a Piggyback Registration advises MarkWest in writing that the total amount of
Common Units which the Selling Holders and any other Persons intend to include
in such Underwritten Offering exceeds the number which can be sold in such
offering without being likely to have a materially adverse effect on the price,
timing or distribution of the Common Units offered or the market for the Common
Units, then the Common Units to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises MarkWest can be sold without having such materially adverse
effect, with such number to be allocated pro rata among the Selling Holders and
Prior Holders who have requested participation in the Piggyback Registration
(based, for each such Selling Holder or Prior Holder, as applicable, on

6


--------------------------------------------------------------------------------


the percentage derived by dividing (A) the number of Registrable Securities, or
other registrable securities entitled to be included in a Piggyback
Registration, proposed to be sold by such Selling Holder or Prior Holder in such
offering; by (B) the aggregate number of Common Units proposed to be sold by, as
the case may be, the Selling Holders and Prior Holders participating in the
Piggyback Registration to be included in such offering).

(c)           Termination of Piggyback Registration Rights.  The Piggyback
Registration rights granted pursuant to this Section 2.02 shall be unlimited in
number and shall terminate the later of (i) two years following the Closing Date
and (ii) the date on which all Registrable Securities cease to be Registrable
Securities hereunder in accordance with Section 1.02.

Section 2.03           Underwritten Offering.

(a)           Shelf Registration.  In the event that one or more Selling Holders
elect to dispose of Registrable Securities under the Shelf Registration
Statement pursuant to an Underwritten Offering and such Selling Holders
reasonably anticipate gross proceeds from such Underwritten Offering of at least
twenty million dollars ($20,000,000), in the aggregate (determined by
multiplying the number of Registrable Securities owned by the average of the
closing price for Common Units for the ten (10) trading days preceding the date
of such notice), MarkWest shall enter into an underwriting agreement in
customary form with the Managing Underwriter or Underwriters, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.08, and shall take all such other reasonable actions as
are requested by the Managing Underwriter in order to expedite or facilitate the
registration and disposition of the Registered Securities; provided, however,
that  MarkWest shall be required to cause appropriate officers of MarkWest or
its Affiliates to participate in a “road show” or similar marketing effort being
conducted by such underwriter with respect to such Underwritten Offering only if
the Selling Holders reasonably anticipate gross proceeds from such Underwritten
Offering of at least forty million dollars ($40,000,000) (determined by
multiplying the number of Registrable Securities owned by the average of the
closing price for Common Units for the ten (10) trading days preceding the date
of such notice).

(b)           General Procedures.  In connection with any Underwritten Offering
under this Agreement (except for Underwritten Offerings pursuant to Section
2.03(a)), MarkWest shall be entitled to select the Managing Underwriter or
Underwriters, each of which must be a nationally-recognized firm.  In the case
of an Underwritten Offering pursuant to Section 2.03(a) hereof, the Selling
Holders in such Underwritten Offering shall be entitled to select the Managing
Underwriter or Underwriters, each of which must be a nationally recognized
firm.  In the event there is more than one Selling Holder, each Selling Holder
shall be entitled to vote for the selection of the Managing Underwriter and
shall be entitled to the number of votes equal to the number of Registrable
Securities being offered for sale pursuant to such Underwritten Offering, with
the majority vote of such Selling Holders determining the Managing Underwriter. 
In connection with an Underwritten Offering under Section 2.01 or 2.02 hereof,
each Selling Holder and MarkWest shall be obligated to enter into an
underwriting agreement which contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings  of securities.  No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and

7


--------------------------------------------------------------------------------


executes all questionnaires, powers of attorney, indemnities and other documents
reasonably required under the terms of such underwriting agreement.  Each
Selling Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of,
MarkWest to and for the benefit of such underwriters also be made to and for
such Selling Holder’s benefit and that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with MarkWest or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by law.  If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
MarkWest and the Managing Underwriter; provided, however, that such withdrawal
must be made prior to the time in the second to last sentence of Section 2.02(a)
hereof to be effective.  No such withdrawal or abandonment shall affect
MarkWest’s obligation to pay Registration Expenses.

Section 2.04           Registration Procedures.  In connection with its
obligations contained in Sections 2.01, 2.02 and 2.03, MarkWest will, as
expeditiously as possible:

(a)           prepare and file with the Commission such amendments and
supplements to the Shelf Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Shelf Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by the Shelf Registration Statement;

(b)           furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Selling Holders may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities covered by such Shelf
Registration Statement or other registration statement;

(c)           if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Shelf Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request, provided that MarkWest will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to

8


--------------------------------------------------------------------------------


take any action which would subject it to general service of process in any such
jurisdiction where it is not then so subject;

(d)           promptly notify each Selling Holder and each underwriter, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the filing of the Shelf Registration Statement or any
other registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement or
any other registration statement or any post-effective amendment thereto, when
the same has become effective; and (ii) any written comments from the Commission
with respect to any filing referred to in clause (i) and any written request by
the Commission for amendments or supplements to the Shelf Registration Statement
or any other registration statement or any prospectus or prospectus supplement
thereto;

(e)           immediately notify each Selling Holder and each underwriter, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness of the Shelf Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by MarkWest of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.  Following the provision of such notice, MarkWest agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(f)            furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

(g)           in the case of an Underwritten Offering, furnish upon request to a
Selling Holder, (i) an opinion of counsel for MarkWest, dated the effective date
of the applicable registration statement or the date of any amendment or
supplement thereto, and a letter of like kind dated the date of the closing
under the underwriting agreement, and (ii) a “cold comfort” letter, dated the
effective date of the applicable registration statement or the date of any
amendment or supplement thereto and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified MarkWest’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in

9


--------------------------------------------------------------------------------


customary form and covering substantially the same matters with respect to such
registration statement (and the prospectus and any prospectus supplement
included therein) and as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in Underwritten
Offerings of securities, such other matters as such underwriters may reasonably
request;

(h)           otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(i)            make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and MarkWest
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided that MarkWest need not
disclose any information to any such representative unless and until such
representative has entered into a confidentiality agreement with MarkWest;

(j)            cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by MarkWest are then listed;

(k)           use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
MarkWest to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(l)            provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and

(m)          enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

Each Selling Holder, upon receipt of notice from MarkWest of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by MarkWest that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by MarkWest, such Selling
Holder will, or will request the managing underwriter or underwriters, if any,
to deliver to MarkWest (at MarkWest’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

10


--------------------------------------------------------------------------------


Section 2.05           Cooperation by Holders.  MarkWest shall have no
obligation to include Registrable Securities of a Holder in the Shelf
Registration Statement or in a Piggyback Registration who has failed to timely
furnish such information which, in the opinion of counsel to MarkWest, is
reasonably required in order for the registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.

Section 2.06           Restrictions on Public Sale by Holders of Registrable
Securities.  Each Holder of Registrable Securities who is included in the Shelf
Registration Statement agrees not to effect any public sale or distribution of
Registrable Securities during the 30 calendar day period beginning on the date
of a prospectus supplement or prospectus filed with the Commission with respect
to the pricing of an Underwritten Offering, provided that the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the officers or directors
or any other unitholder of MarkWest on whom a restriction is imposed; and
provided further, that the restrictions under this Section 2.06 shall not apply
(i) to any Holder that is not otherwise eligible to participate in such
Underwritten Offering pursuant to Section 2.02(a), (ii) to the sale or
distribution of Registrable Securities in such Underwritten Offering pursuant to
Section 2.02(a) or (iii) has submitted an Opt Out Notice.

Section 2.07           Expenses.

(a)           Certain Definitions.  “Registration Expenses” means all expenses
incident to MarkWest’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities in a Shelf Registration or a
Piggyback Registration, or otherwise pursuant to Section 2.03, and the
disposition of such securities, including, without limitation, all registration,
filing, securities exchange listing and American Stock Exchange or other
securities exchange or listing fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the National Association of Securities Dealers, Inc., transfer taxes and fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, the fees and disbursements of counsel and independent public
accountants for MarkWest, including the expenses of any special audits or “cold
comfort” letters required by or incident to such performance and compliance. 
Except as otherwise provided in Section 2.08 hereof, MarkWest shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder.  In addition, MarkWest shall not be
responsible for any “Selling Expenses,” which means all underwriting fees,
discounts and selling commissions allocable to the sale of the Registrable
Securities.

(b)           Expenses.  MarkWest will pay all Registration Expenses in
connection with the Shelf Registration Statement filed pursuant to Section
2.01(a) of this Agreement, and MarkWest will pay all Registration Expenses in
connection with a Piggyback Registration, whether or not the applicable
registration statement becomes effective or any sale is made pursuant to the
Shelf Registration Statement or Piggyback Registration. Each Selling Holder
shall pay all Selling Expenses in connection with any sale of its Registrable
Securities hereunder.

11


--------------------------------------------------------------------------------


Section 2.08           Indemnification.

(a)           By MarkWest.  In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, MarkWest will
indemnify and hold harmless each Selling Holder thereunder, its Affiliates that
own Registrable Securities and their respective directors and officers, and each
underwriter, pursuant to the applicable underwriting agreement with such
underwriter, of Registrable Securities thereunder and each Person, if any, who
controls such Selling Holder or underwriter within the meaning of the Securities
Act and the Exchange Act (collectively, the “Selling Holder Indemnified
Persons”), against any losses, claims, damages, expenses or liabilities
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”),
joint or several, to which such Selling Holder Indemnified Person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Shelf Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings as such expenses are incurred; provided,
however, that MarkWest will not be liable in any such case if and to the extent
that any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Selling Holder Indemnified Person in writing
specifically for use in the Shelf Registration Statement or such other
registration statement, or prospectus supplement, as applicable. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person, and shall survive the
transfer of such securities by such Selling Holder.

(b)           By Each Selling Holder.  Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless MarkWest, its Affiliates and their
respective directors and officers, and each Person, if any, who controls
MarkWest within the meaning of the Securities Act or of the Exchange Act to the
same extent as the foregoing indemnity from MarkWest to the Selling Holders, but
only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in the
Shelf Registration Statement or prospectus supplement relating to the
Registrable Securities, or any amendment or supplement thereto; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.

(c)           Notice.  Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08.  In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof.  The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such

12


--------------------------------------------------------------------------------


indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense
and employ counsel or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred.  Notwithstanding any other
provision of this Agreement, no indemnifying party, without the consent of the
indemnified party, shall settle any action in respect for which indemnification
may be sought hereunder, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.

(d)           Contribution.  If the indemnification provided for in this Section
2.08 is held by a court or government agency of competent jurisdiction to be
unavailable to MarkWest or any Selling Holder or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses as between MarkWest
on the one hand and such Selling Holder on the other, in such proportion as is
appropriate to reflect the relative fault of MarkWest on the one hand and of
such Selling Holder (or other indemnified party) on the other in connection with
the statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification.  The relative fault of MarkWest on the one hand and each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the first sentence of
this paragraph.  The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss which is the
subject of this paragraph. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

13


--------------------------------------------------------------------------------


(e)           Other Indemnification.  The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09           Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, MarkWest
agrees to use its commercially reasonable efforts to:

(a)           Make and keep public information regarding MarkWest available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b)           File with the Commission in a timely manner all reports and other
documents required of MarkWest under the Securities Act and the Exchange Act at
all times from and after the date hereof; and

(c)           So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of MarkWest, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.10           Transfer or Assignment of Registration Rights.  The
rights to cause MarkWest to register Registrable Securities granted to the
Holders by MarkWest under this Article II may be transferred or assigned by one
or more Holders to one or more transferee(s) or assignee(s) of such Registrable
Securities, provided that (a) unless such transferee is a Holder or an Affiliate
of the transferring Holder, or the transfer is to a swap counterparty, following
such transfer or assignment, each such transferee or assignee owns Registrable
Securities representing at least ten million dollars ($10,000,000) of
Registrable Securities (determined by multiplying the number of Registrable
Securities owned by the average of the closing price for Common Units for the
ten (10) trading days preceding the date of such transfer or assignment) or
MarkWest otherwise consents to such transfer or assignment, (b) MarkWest is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee and identifying the securities with respect
to which such registration rights are being transferred or assigned, and (c)
each such transferee assumes in writing responsibility for its portion of the
obligations of such Holder under this Agreement (unless it is already a party to
this Agreement).

ARTICLE III
MISCELLANEOUS

Section 3.01           Communications.  All notices and other communications
provided for or permitted hereunder shall be made in writing by facsimile,
internet electronic mail, courier service or personal delivery:

14


--------------------------------------------------------------------------------


(a)           if to the Purchasers, at the most current addresses given by the
Purchasers to MarkWest in accordance with the provisions of this Section 3.01,
which addresses initially are, with respect to the Purchasers, the addresses set
forth in the Purchase Agreement,

(b)           if to a transferee of the Purchaser, to such Holder at the address
provided pursuant to Section 2.10 above, and

(c)           if to MarkWest, at 1515 Arapahoe, Tower 2, Suite 700, Denver,
Colorado 80102, notice of which is given in accordance with the provisions of
this Section 3.01.

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

Section 3.02           Successor and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

Section 3.03           Assignment of Rights.  All or any portion of the rights
and obligations of the Purchasers under this Agreement may be transferred or
assigned by the Purchasers in accordance with Section 2.10 hereof.

Section 3.04           Recapitalization, Exchanges, etc. Affecting the Common
Units.  The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all units of MarkWest or any successor or
assign of MarkWest (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement.

Section 3.05           Specific Performance.  Damages in the event of breach of
this Agreement by a party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.06           Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 3.07           Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

15


--------------------------------------------------------------------------------


Section 3.08           Governing Law.  The laws of the State of Delaware shall
govern this Agreement without regard to principles of conflict of laws.

Section 3.09           Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10           Entire Agreement.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by MarkWest set forth herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.11           Amendment.  This Agreement may be amended only by means
of a written amendment signed by MarkWest and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.12           No Presumption.  In the event any claim is made by a
party relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

Section 3.13           Aggregation of Registrable Securities.  All Registrable
Securities held or acquired by any Persons who are Affiliates of one another
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.

[The remainder of this page  is intentionally left blank.]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,
its general partner

 

 

 

 

 

 

 

 

By:

/S/ NANCY K. BUESE

 

 

 

 

Nancy K. Buese

 

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------


 

ZLP FUND, L.P.

 

 

 

By:

Zimmer Lucas Partners, LLC,

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/S/ DEVIN GEOGHEGAN

 

 

 

Devin Geoghegan, Partner

 


--------------------------------------------------------------------------------


 

STRUCTURED FINANCE AMERICAS, LLC

 

 

 

 

 

 

 

By:

/S/ SUNIL HARIANI

 

 

Sunil Hariani

 

 

V.P.

 

 

 

 

 

 

 

By:

/S/ ANDREA LEUNG

 

 

Andrea Leung

 

 

V.P.

 


--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA

 

by its agent

 

 

 

RBC CAPITAL MARKETS CORPORATION

 

 

 

 

 

 

 

By:

/S/ JOSEF MUSKATEL

 

 

 

Josef Muskatel

 

 

Director and Senior Counsel

 

 

 

 

 

 

 

By:

/S/ STEVEN MILKE

 

 

 

Steven Milke

 

 

Managing Director

 


--------------------------------------------------------------------------------


 

THE CUSHING MLP OPPORTUNITY FUND I, LP

 

 

 

 

 

 

 

By:

/S/ JERRY V. SWANK

 

 

 

Jerry V. Swank

 

 

Managing Partner

 


--------------------------------------------------------------------------------


 

GPS INCOME FUND LP

 

 

 

By:

GPS Partners, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

Steven Sugarman, Partner

 

GPS HIGH YIELD EQUITIES FUND LP

 

 

 

By:

GPS Partners, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

Steven Sugarman, Partner

 

GPS NEW EQUITY FUND LP

 

 

 

By:

GPS Partners, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

Steven Sugarman, Partner

 

GPS MLP FUND LP

 

 

 

By:

GPS Partners, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

Steven Sugarman, Partner

 

AGILE PERFORMANCE FUND LLC

 

 

 

 

 

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

Steven Sugarman, Partner

 


--------------------------------------------------------------------------------


 

KAYNE ANDERSON MLP INVESTMENT COMPANY

 

 

 

 

 

 

 

By:

/S/ JAMES BAKER

 

 

James Baker

 

 

Vice President

 


--------------------------------------------------------------------------------


 

TORTOISE ENERGY INFRASTRUCTURE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ TERRY MATLACK

 

 

 

Terry Matlack, Managing Director

 

TORTOISE ENERGY CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ TERRY MATLACK

 

 

 

Terry Matlack, Managing Director

 


--------------------------------------------------------------------------------


Schedule A

Purchaser

 

Units Purchased

 

Total Purchase Price

 

 

 

 

 

 

 

Kayne Anderson MLP Investment Company

 

303,215

 

$

10,000,030.70

 

GPS Income Fund LP

 

148,239

 

$

4,888,922.22

 

GPS High Yield Equities Fund LP

 

36,027

 

$

1,188,170.46

 

GPS New Equity Fund LP

 

268,027

 

$

8,839,530.46

 

GPS MLP Fund LP

 

22,739

 

$

749,932.22

 

Agile Performance Fund LLC

 

30,321

 

$

999,986.58

 

Tortoise Energy Infrastructure Corporation

 

121,286

 

$

4,000,012.28

 

Tortoise Energy Capital Corporation

 

181,929

 

$

6,000,018.42

 

Royal Bank of Canada

 

1,313,933

 

$

43,333,510.34

 

Structured Finance Americas, LLC

 

272,893

 

$

9,000,011.14

 

The Cushing MLP Opportunity Fund I, LP

 

1,212,857

 

$

40,000,023.86

 

ZLP Fund, L.P.

 

181,929

 

$

6,000,018.42

 

 

 

 

 

 

 

Total

 

4,093,395

 

$

135,000,167.10

 

 


--------------------------------------------------------------------------------